Title: From Benjamin Franklin to Philip Schuyler, 11 March 1776
From: Franklin, Benjamin
To: Schuyler, Philip


Sir
Philada. March 11. 1776
The Congress have appointed three Commissioners to go to Canada, of which Number I have the Honour to be one. We purpose setting out some day this Week. I take the Liberty of mentioning this, as possibly a little previous Notice may enable you more easily to make any Preparation you shall judge necessary to facilitate and expedite our Journey, which I am sure you will be kindly dispos’d to do for us. A Friend with us will make our Company Four, besides our Servants. We shall either come in Carriages directly to Albany, or by Water, if the River is open, from N York. Hoping soon for the Pleasure of seeing you I now only add, that I am, with the sincerest Esteem and Respect, Sir, Your most obedient humble Servant
B Franklin

P.S. The Bearer M. Le Jeunesse has been considered by the Congress as a Friend to the American Cause, and he is recommended to your Protection in his Return to Canada.
Honourable General Skuyler
 
Endorsed: Philadelphia March 11th: 1776 From Dr. Benj: Franklin